Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                October 01, 2020

The Court of Appeals hereby passes the following order:

A21A0231. SAM L. LEVINE v. GEORGIA ALLOY, LLC. et al.

      In June 2018, the trial court entered an order granting Georgia Alloy, LLC and
FDC 94, LLC a writ of possession to certain property. Sam Levine, the defendant in
the dispossessory action, appealed to this Court. We affirmed the trial court’s
judgment on appeal in an unpublished opinion. See Levine v. Georgia Alloy, LLC, et
al., Case No. A19A0187 (decided May 21, 2019). On June 9, 2020, the trial court
entered an order making this Court’s opinion the order of the trial court (the
“Remittitur Order”). Levine now appeals from the trial court’s entry of the Remittitur
Order.
      The decision of this Court on appeal “shall be respected and carried into full
effect in good faith by the court below.” OCGA § 5-6-10. Thus, the trial court was
without authority to take any action other than to make the decision of this Court the
judgment of that court in its June 9, 2020 Remittitur Order. See Eastgate Assocs. v.
Piggly Wiggly S., Inc., 200 Ga. App. 872, 873 (1) (410 SE2d 129) (1991).
Accordingly, no appeal is permitted from the trial court’s June 9, 2020 Remittitur
Order, and this appeal is hereby DISMISSED.

                                     Court of Appeals of the State of Georgia
                                            Clerk’s Office, Atlanta,____________________
                                                                      10/01/2020
                                            I certify that the above is a true extract from
                                     the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                     hereto affixed the day and year last above written.


                                                                                     , Clerk.